DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JILL ANN WUMMER,
                               Appellant,

                                     v.

   TOWN OF LAKE PARK, a municipality of the State of Florida, and
              SEACOAST UTILITY AUTHORITY,
                         Appellees.

                               No. 4D19-3132

                            [October 28, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502017CA006849.

   Jonathan M. Cox of Keller, Keller, Caracuzzo, Cox & Belluccio, West
Palm Beach, for appellant.

  David S. Henry and Thomas W. Arnst of Kelley Kronenberg, Fort
Lauderdale, for appellee, Seacoast Utility Authority.

  Joan Carlos Wizel, Eric L. McAliley and Trey Evans of Lydecker Diaz,
Miami, for appellee, Town of Lake Park.

PER CURIAM.

   Affirmed. See Dramstadt v. City of West Palm Beach, 81 So. 2d 484,
485 (Fla. 1955) (city and water company not liable for injuries to plaintiff
who tripped over water meter box in grassy parkway not intended for
pedestrian travel).

WARNER, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.